Citation Nr: 0729218	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-30 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left parotidectomy scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to August 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted the veteran service 
connection for scars and assigned an initial rating of 10 
percent.

During the pendency of this claim, the veteran raised 
additional claims of entitlement to service connection for 
numbness in the left cheek, deformity of the left side of the 
face, and leakage from his scar, all secondary to his 
service-connected scar.  None of these claims have been 
adjudicated.  These claims are REFERRED to the RO for action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his August 2004 VA Form 9, the veteran contends that his 
scar leaks fluid when he is eating or engaged in repetitive 
facial movements.  He also states that his scar is longer 
than the measurements given by a November 2003 VA examiner 
and that his scar becomes numb.  While the examiner noted one 
nodule, the veteran reports that there are three.  The 
veteran states that the VA examiner failed to address 
important evidence and that the examination provided was 
inadequate.  VA must provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See Addison v. Brown, 6 Vet. App. 90, 93, Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1995).  The medical 
examination must be thorough, informed, and account for 
records of prior treatment.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  A new VA examination is necessary.

The veteran has not yet been provided with notice regarding 
the evidence necessary to succeed in his claim for an 
increased rating or regarding the effective date and 
disability evaluations available when service connection is 
established for any claimed disability as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Advise the veteran that he should 
submit statements from persons who have 
seen his scar begin leaking following 
eating or other repetitive movement of 
the face.  

3.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence in his possession 
which is not yet of record.

4.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the veteran should be scheduled for a 
VA examination.  

The entire claims file must be made 
available to the VA examiner.  
Pertinent documents therein, including 
service medical records and any private 
medical records, should be reviewed by 
a VA examiner.  The examiner should do 
the following:

(a)  Conduct a complete history and 
physical evaluation of the veteran 
scars, including the length of the scar 
and any nodules.

(b)  Ask the veteran about any numbness 
he experiences on the left side of his 
face and neck, and opine whether it is 
related to the left parotidectomy or 
the scar.

(c)  Next, provide an opportunity for 
the veteran to eat or engage in a 
repetitive facial movements for the 
amount of time it normally takes any 
leakage to begin.  Re-examine the scar 
area for leakage following repeated 
facial movements.  State whether any 
leakage noted is related to the left 
parotidectomy or the scar.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



